On Petition eor a Rehearing.
Buskirk, C. J.
The judgment in this case was affirmed, for the reason that it did not appear from the record that the special finding of the court was rendered at the request of one of the parties. A rehearing is asked upon two grounds: First, that the special finding shows that it was rendered at, the request of the plaintiff. Second, that the statute does not require that the record should show any request of the parties, or either of them. The special finding is copied into the transcript twice. The first time it has the words, “ by request of plaintiff.” The second time these words are omitted. After the petition for a rehearing was filed, the court, of its own motion, awarded a certiorari, requiring tho clerk of the court below to certify a full and complete copy of the special finding, and the clerk in obedience to such writ certified the special finding, and from that it does not appear that it was rendered at the request of either of the parties. It therefore becomes necessary to determine whether a special finding which is rendered by the court, of its own motion and without being requested so to do by either of the parties, is valid as a special finding.
Counsel for appellant very earnestly insist that a special finding is valid, although not rendered at the request of the *138parties, and state that such had been the uniform rule established by this court until the case of Nash v. Caywood, 39 Ind. 457, when a new rufo, unauthorized by the statute, was; laid down.
In this counsel are very much mistaken. The language of sec. 341 is : “ Upon trials of questions of fact by the court, it shall not be necessary for the court to state its finding, except generally, for the plaintiff or defendant, unless one of the parties request it, with the view of excepting to the decision of the court upon the questions of law involved in the trial, in which case the court shall first state the facts in writing, and then the conclusions of the law upon them, and judgment shall be entered accordingly.” 2 G. & H. 207. Addleman v. Erwin, 6 Ind. 494; Spencer v. Russell, 9 Ind. 157 ; The Indianapolis Ins. Co. v. Mason, 11 Ind. 171; Lewis v. The Central Ins. Co., 23 Ind. 445; Smith v. Jeffries, 25 Ind. 376; The City of Logansport v. Wright, 25 Ind. 512; Fitzgerald v. Genter, 26 Ind. 238; Rathburn v. Wheeler, 29 Ind. 601; Luirance v. Luirance, 32 Ind. 198; Roberts v. Smith, 34 Ind. 550; Milligan v. Poole, 35 Ind. 64; Cruzan v. Smith, 41 Ind. 288; Curry v. Miller, 42 Ind. 320.
The language of the statute is, “ unless one of the parties request.” This language is so plain and direct as to leave but little to construction. The rule as laid down in Nash v. Caywood, supra, has been practically recognized as the settled rule from the time the code went into effect. In all of the foregoing cases the record shows that the special finding was rendered at the request of one of the parties, and the court uniformly quoted the language of the section as though it was, conclusive on the point.
In Cruzan v. Smith, supra, this court say:
“ To present a question for review in this court, under the above section of the statute, four things must concur; first, one of the parties must request the court to find the facts specially, with the view of excepting to the decision of the court upon the questions of law involved in the trial; second, the court must state the facts in writing; third, the conclusions *139of the court upon the questions of law arising upon the facts found must be stated, and judgment must be entered accordingly ; fourth, there must be an exception to the decision of the court.”
It is thus made apparent that the court, as at present constituted, has established no new rule of practice, and that the original judgment in this case was in accordance with the long and well settled rules of practice in this court.
The petition is overruled.